DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 18-37 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of U.S. Patent No. 10,406,340. Although the claims at issue are not identical, they are not patentably distinct from each other. In the instant case the claims of the issued patent recite each and every claim limitation of the instant claims, with additional subject matter such that the instant claims present only as broader versions of the issued claims and are thereby anticipated by the issued claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-22, 24-26, 28, 34-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0023975 (“Marseille) in view of U.S. Publication No. 2012/0143141 (“Verkaik”).
Regarding Claims 18, 28, 34, and 37, Marseille discloses a catheter (see e.g. 120/150) comprising:
	A tubular extension (131/161, 13 in combination) extending from a first end (i.e. the proximal end – see generally 18) to a second end (i.e. the distal end – 129/159) and defining a longitudinal axis therebetween (i.e. the central axis extending though the tube lumen), wherein the first end is configured to receive a connecting member (see generally Fig. 1);
An intra-vascular flange (122/156) formed from a first material (see the cross-hatching – Fig. 6B/7B) and coupled to the tubular extension at the second end (see Fig. 6B/7B);

Wherein the extra-vascular retaining ring and the intra-vascular flange are configured to hold the catheter in place when a wall of a peripheral vessel is positioned between them (see generally Fig. 6B/7B).
Marseille appears to illustrate a helical sleeve formed of a coiled wire embedded within the tubular extension, but does not specifically describe it nor its function other than the general recitation that the cannula may be formed of “reinforced silicone” (see Par. 26; Fig. 6B/7B). Marseille illustrates this sleeve terminating at a sleeve distal end (see Fig. 6B/7B) and a sleeve proximal end (see generally Fig. 3) whereby the entirety of the sleeve lies between the extra-vascular retaining ring and the first end of the tubular extension (see Fig. 6B/7B and generally Fig. 3).
However, Verkaik discloses a related catheter (see e.g. 86) likewise configured for implantation using an intravascular retaining flange (81) and an extravascular retaining ring (111) whereby the retaining components are provided affixed to a tubular extension (84) and whereby coupled to the outer surface of the tubular extension is provided a wound wire sleeve (100), whereby the sleeve is formed of a “stent” material (e.g. NITINOL – see Par. 68) and is configured and shaped to reinforce the tubular extension while maintaining flexibility to resist kinking and collapse, but ensure that the device can be suitably positioned in communication with the vasculature (Par. 9). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to explicitly provide the tubular extension of Marseille with a 

    PNG
    media_image1.png
    406
    1126
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s rendering of Marseille in view of Verkaik to replace the generic embedded coil reinforcing structure with a specific NITINOL wire form provided on the outer surface of the tubular extension.

Regarding Claim 19, Marseille discloses extra-vascular retaining ring is a continuous ring in uninterrupted contact with the tubular extension around a circumference of the tubular extension (see Fig. 7B/6B).

Regarding Claims 21, while Marseille discloses that the extra-vascular retaining ring can be formed separate from the tubular extension (see Fig. 6B) Marseille fails to explicitly characterize the retaining ring as “moveable along the tubular extension”. However, Verkaik discloses that related extra-vascular retaining rings can be integrally formed (see Fig. 3C) or movable along the tubular extension (see Fig. 8A-8C) whereby the moveable configuration is understood to permit adjustability to allow the distance between the retaining features to be adjusted to better account for variations in tissue thickness (see Par.  70, 72).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the extra-vascular retaining ring of the invention of Marseille to be movable along the tubular extension so as to be adjustable, as disclosed by Verkaik, in order to adapt the device to different tissue thicknesses.
Regarding Claim 22, Marseille discloses the invention substantially as claimed except that the device further comprises an “annular disk formed from a second material coupled to a planar upper face of the intra-vascular flange”. However, Verkaik discloses a related intra-vascular flange (83) having an annular disk (122) formed from a second material (i.e. a textured overlay) coupled to a planar upper face of the intravascular flange, the second material being different from the first material such that the annular disk is configured to increase the rigidity of the intra-vascular flange (i.e. it must be understood that the addition of any material will satisfy the broad goal of “increase the 
Regarding Claim 24, Marseille, as modified by Verkaik, provides for an inner face of the annular disk abuts the tubular extension and an outer face of the annular disk is adjacent an outer edge of the intra-vascular flange (see Fig. 8B, Verkaik).
Regarding Claims 25 and 36, Marseille discloses the extra-vascular retaining ring has a hemispherical cross-section (see i.e. the radially outmost end which forms a half-circle – see Fig. 6B/7B).
Regarding Claim 26, Marseille discloses the intra-vascular flange includes tapered edges (see Fig. 6B).
Claim(s) 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0023975 (“Marseille) in view of U.S. Publication No. 2012/0143141 (“Verkaik”) as applied above, and further in view of U.S. Publication No. 2008/009936 (“Kim”).
Regarding Claim 23, in the instant case it is submitted that the “textured overlay” described by Verkaik may be sufficiently covered under the breadth of the phrase “stent 
Specifically, Kim discloses an ingrowth material (provided as part of a stent) the ingrowth material including barbs which encourage ingrowth of vasculature tissue therewith (Par. 13 and 36). It would have been obvious for a person having ordinary skil in the art at the time the invention was made to configure the annular disk of the device of the modified invention of Marseille to include stent material barbs to encourage ingrowth of vasculature tissue and anchor the flange until sufficient in-growth as occurred, as disclosed by Kim, thereby providing a specific species of textured surface known in the prior art to beneficially promote tissue Ingrowth (a task shared between both Kim and Verkaik, see above).
Claim(s) 27, 29, 31, 30, 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0023975 (“Marseille) in view of U.S. Publication No. 2012/0143141 (“Verkaik”) and U.S. Patent No. 4,508,535 (“Joh”).
Regarding Claim 27, Marseille discloses the intra-vascular flange is disposed at an oblique angle with respect to the longitudinal axis (see particularly the distal face of the flange – Fig. 6B). However, should Examiner’s argument(s) not be found persuasive the following is presented. Joh discloses a related catheter appliance (Fig. 3) comprising an intravascular retaining flange (21) related in form and function to that described by Marseille wherein the flange may be obliquely oriented with respect to the 
Regarding Claims 29 and 31, Marseille discloses a catheter (see e.g. 120/150) comprising:
	A tubular extension (131/161, 13 in combination) extending from a first end (i.e. the proximal end – see generally 18) to a second end (i.e. the distal end – 129/159) and defining a longitudinal axis therebetween (i.e. the central axis extending though the tube lumen), wherein the first end is configured to receive a connecting member (see generally Fig. 1);
An intra-vascular flange (122/156) formed from a first material (see the cross-hatching – Fig. 6B/7B) and coupled to the tubular extension at the second end (see Fig. 6B/7B), the intra-vascular flange having an upper face (i.e. the proximal facing surface) and a lower face (i.e. the distal facing surface, the upper face being nearer to the first end than the lower face is);
An extra-vascular retaining ring (124/154) coupled to the tubular extension (see Fig. 6B/7B) and spaced apart from the intra-vascular flange (see Fig. 6B/7B), the extravascular retaining ring being a continuous ring;

Marseille appears to illustrate a helical sleeve formed of a coiled wire embedded within the tubular extension, but does not specifically describe it nor its function other than the general recitation that the cannula may be formed of “reinforced silicone” (see Par. 26; Fig. 6B/7B). Marseille illustrates this sleeve terminating at a sleeve distal end (see Fig. 6B/7B) and a sleeve proximal end (see generally Fig. 3) whereby the entirety of the sleeve lies between the extra-vascular retaining ring and the first end of the tubular extension (see Fig. 6B/7B and generally Fig. 3).
However, Verkaik discloses a related catheter (see e.g. 86) likewise configured for implantation using an intravascular retaining flange (81) and an extravascular retaining ring (111) whereby the retaining components are provided affixed to a tubular extension (84) and whereby coupled to the outer surface of the tubular extension is provided a wound wire sleeve (100), whereby the sleeve is formed of a “stent” material (e.g. NITINOL – see Par. 68) and is configured and shaped to reinforce the tubular extension while maintaining flexibility to resist kinking and collapse, but ensure that the device can be suitably positioned in communication with the vasculature (Par. 9). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to explicitly provide the tubular extension of Marseille with a NITINOL wireform sleeve coupled to the outer surface thereof, as disclosed by Verkaik, in order to provide a specific type of reinforcing structure to the tubing which is 

    PNG
    media_image1.png
    406
    1126
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s rendering of Marseille in view of Verkaik to replace the generic embedded coil reinforcing structure with a specific NITINOL wire form provided on the outer surface of the tubular extension.
Marseille discloses the invention substantially as claimed except that the device further comprises an “annular disk formed from a second material coupled to a planar upper face of the intra-vascular flange”. However, Verkaik discloses a related intra-vascular flange (83) having an annular disk (122) formed from a second material (i.e. a textured overlay) coupled to a planar upper face of the intravascular flange, the second material being different from the first material such that the annular disk is configured to increase the rigidity of the intra-vascular flange (i.e. it must be understood that the 
Marseille discloses the intra-vascular flange is disposed at an oblique angle with respect to the longitudinal axis (see particularly the distal face of the flange – Fig. 6B). However, should Examiner’s argument(s) not be found persuasive the following is presented. Joh discloses a related catheter appliance (Fig. 3) comprising an intravascular retaining flange (21) related in form and function to that described by Marseille wherein the flange may be obliquely oriented with respect to the longitudinal axis of the tubing extension (20) in order to assist the device in better engaging the tissue wall (see Fig. 7A-7C). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to angle the flange of the invention of Marseille to be oblique to the longitudinal axis in both the leading and trailing faces, as disclosed by Joh, in order to assist the appliance in better engaging with the tissue into which it is implanted.
Regarding Claim 30, Marseille discloses a distal end of the sleeve (see Fig. 6B, 7B) is adjacent to the extra-vascular retaining ring.
.
Claim(s) 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0023975 (“Marseille) in view of U.S. Publication No. 2012/0143141 (“Verkaik”) and U.S. Patent No. 4,508,535 (“Joh”) as applied above, and further in view of U.S. Publication No. 2008/009936 (“Kim)”.
	Regarding Claim 32, in the instant case it is submitted that the “textured overlay” described by Verkaik may be sufficiently covered under the breadth of the phrase “stent material” as it pertains to the ingrowth materials known to be provided in association with stents to encourage anchoring within the vasculature. However, Verkaik fails to characterize this “texture” as “barbs”, but such barbs are known in association with stent in-growth materials.
Specifically, Kim discloses an ingrowth material (provided as part of a stent) the ingrowth material including barbs which encourage ingrowth of vasculature tissue therewith (Par. 13 and 36). It would have been obvious for a person having ordinary skil in the art at the time the invention was made to configure the annular disk of the device of the modified invention of Marseille to include stent material barbs to encourage ingrowth of vasculature tissue and anchor the flange until sufficient in-growth as occurred, as disclosed by Kim, thereby providing a specific species of textured surface known in the prior art to beneficially promote tissue Ingrowth (a task shared between both Kim and Verkaik, see above).
Claim(s) 34-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,279,564 (“Taylor”) in view of U.S. Patent No. 6,660,015 (“Berg”).
Regarding Claims 34 and 37, Taylor discloses a catheter (Fig. 5) comprising:
	A tubular extension (10) extending from a first end (i.e. the distal end) to a second end (circa 11), wherein the first end is configured to receive a connecting member (i.e. the first end of the invention of Taylor has an inner circumference and an outer circumference with are suitably constructed in a manner that permits them to engage with any suitably dimensioned, non-descript “connecting member” which does not form part of the positively claimed workpiece);
An extra-vascular retaining ring (11 or 26) coupled to the tubular extension (see Fig. 4), and 
a sleeve (14) coupled to an outer surface of the tubular extension such that the sleeve terminates at a sleeve distal end and a sleeve proximal end (see Fig. 5) whereby the entirety of the sleeve lies between the extra-vascular retaining ring and the first end of the tubular extension (see Fig. 5).
Taylor discloses the invention substantially as claimed except that the “sleeve” is a “stent material” – reciting only a generic “thermoplastic” material. However, Berg discloses that in medical appliances it is known that thermoplastics and NITINOL are conventional alternatives to one another (see Col. 4, Ln. 8-12). It would have been obvious for a person having ordinary skill in the art at the time the invention was made 
Regarding Claim 35, Taylor discloses the extra-vascular retaining ring (see 11) is integrally formed with the tubular extension.
Regarding Claim 36, Taylor discloses the invention substantially as claimed except that the extra-vascular retaining ring has a hemispherical cross-section. However, in the instant case Examiner submits that the precise shape of the ring is merely an obvious design choice and there is no evidence to suggest that a hemispherical ring would operate any differently than a squared off ring (such as that disclosed by Taylor). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to change the shape of the ring to a hemispherical ring, whereby such a modification of shape constitutes a mere obvious design choice, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.